DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox et al. US 3,176,636.
With respect to claim 1, Wilcox et al. US 3,176,636 disclose a particle delivery system (Figures 1-10) of an agricultural row unit, comprising:
a shuttle track 12,11 configured to be disposed adjacent to a particle metering and singulation unit (see the disclosure in column 3, lines 45-49);
a plurality of shuttles 18 movably disposed along the shuttle track 12,11, wherein each shuttle 18 of the plurality of shuttles 18 is configured to:

release the particle (“seed” disclosed in column 3, line 30) necessarily toward a trench in soil at a particle deposition section (vicinity of 25) of the shuttle track 12,11; and
a track belt 15,16 disposed inwardly of the shuttle track 12,11, wherein the track belt 15,16 comprises a plurality of paddles 17, and each paddle of the plurality of paddles 17 is configured to move a respective shuttle 18 of the plurality of shuttles 18 along a particle transfer section (unnumbered) of the shuttle track 12,11 from the particle reception section (vicinity of 35,36) to the particle deposition section (vicinity of 25).
As to claim 2, the shuttle track 12,11 comprises a shuttle queue section (below 35,36) that enables one or more shuttles 18 of the plurality of shuttles 18 to queue prior to receiving the particle (“seed” disclosed in column 3, line 30) from the particle metering and singulation unit (see the disclosure in column 3, lines 45-49).
Regarding claim 3, a rotation mechanism 33,13 is disposed along the shuttle queue section (below 35,36) and configured to move the one or more shuttles 18 along the shuttle track 12,11 within the shuttle queue section (below 35,36).
With respect to claim 4, the shuttle queue section (below 35,36) of the shuttle track 12,11 overlaps the particle reception section (vicinity of 35,36) of the shuttle track 12,11, such that each shuttle 18 of the plurality of shuttles 18 is configured to receive the particle (“seed” disclosed in column 3, line 30) at the particle reception section (vicinity of 35,36) while the shuttle is queued in the shuttle queue section (below 35,36).

Regarding claim 6, the particle deposition section (vicinity of 25) of the shuttle track 12,11 is disposed at a curved section (unnumbered) of the shuttle track 12,11, and the curved section (unnumbered) of the shuttle track 12,11 is configured to cause the particle (“seed” disclosed in column 3, line 30) to necessarily accelerate outwardly away from the shuttle track 12,11 and necessarily toward the trench necessarily as the shuttle 18 moves along the curved section (unnumbered) of the shuttle track 12,11.
With respect to claim 7, the shuttle track 12,11 comprises two rails 12,11, and each shuttle 18 of the plurality of shuttles 18 is movably coupled to each rail of the two rails 12,11.
As to claim 8, Wilcox et al. US 3,176,636 discloses a shuttle housing (Figure 9), wherein each rail of the two rails 12,11 is integrally formed with the shuttle housing (Figure 9).
Regarding claim 9, each shuttle 18 of the plurality of shuttles 18 is configured to capture the particle (“seed” disclosed in column 3, line 30) between the shuttle 18 and the shuttle housing (Figure 9) as the shuttle 18 moves along the particle transfer section (unnumbered) of the shuttle track 12,11 between the particle reception section (vicinity of 35,36) and the particle deposition section (vicinity of 25).
With respect to claim 10, Wilcox et al. US 3,176,636 disclose a particle delivery system (Figures 1-10) of an agricultural row unit, comprising:
a particle metering and singulation unit (see the disclosure in column 3, lines 45-49) configured to meter a plurality of particles (“seed” disclosed in column 3, line 30) from a particle storage area (“hopper” disclosed in column 3, line 30) toward a shuttle track 12,11;

a plurality of shuttles 18 movably disposed along the shuttle track 12,11, wherein each shuttle 18 of the plurality of shuttles 18 is configured to: 
receive a respective particle (“seed” disclosed in column 3, line 30) of the plurality of particles (“seed” disclosed in column 3, line 30) from the particle metering and singulation unit (see the disclosure in column 3, lines 45-49) at a particle reception section (vicinity of 35,36) of the shuttle track 12,11; and 
necessarily release the respective particle (“seed” disclosed in column 3, line 30) necessarily toward a trench in soil at a particle deposition section (vicinity of 25) of the shuttle track 12,11; and
a track belt 15,16 disposed inward of the shuttle track 12,11, wherein the track belt 15,16 comprises a plurality of paddles 17, and each paddle of the plurality of paddles 17 is configured to move a respective shuttle 18 of the plurality of shuttles 18 along a particle transfer section (unnumbered) of the shuttle track 12,11 between the particle reception section (vicinity of 35,36) to the particle deposition section (vicinity of 25).
Regarding claim 11, Wilcox et al. US 3,176,636 disclose a shuttle housing (Figure 9), wherein the shuttle track 12,11, the plurality of shuttles 18, and the track belt 15,16 are disposed within the shuttle housing (Figure 9).
As to claim 12, each shuttle 18 of the plurality of shuttles 18 is configured to capture the respective particle (“seed” disclosed in column 3, line 30) between the shuttle 18 and the shuttle housing (Figure 9) as the shuttle 18 moves along the particle transfer section (unnumbered) of 
With respect to claim 13, the shuttle housing (Figure 9) comprises:
a particle reception aperture (area below 35,36) adjacent to the particle reception section (vicinity of 35,36) of the shuttle track 12,11; and
a particle deposition aperture (area between 25 and 11) adjacent to the particle deposition section (vicinity of 25) of the shuttle track 12,11.
As to claim 14, the particle metering and singulation unit (see the disclosure in column 3, lines 45-49) comprises a particle disc 13 configured to transfer the respective particle (“seed” disclosed in column 3, line 30) from the particle storage area to a release point (unnumbered), and the particle metering and singulation unit (see the disclosure in column 3, lines 45-49) is configured to release the respective particle (“seed” disclosed in column 3, line 30) at the release point (unnumbered), such that the respective particle (“seed” disclosed in column 3, line 30) flows through the particle reception aperture (area below 35,36) and toward the particle reception section (vicinity of 35,36) of the shuttle track 12,11.
As to claim 15, a particle tube (Figure 9) is configured to at least partially direct the respective particle (“seed” disclosed in column 3, line 30) from the particle metering and singulation unit (see the disclosure in column 3, lines 45-49) to the shuttle track 12,11.

Allowable Subject Matter
Claims 16-20 are allowed.


Reasoning for no Double Patenting Rejection Being Made
	No double patenting rejection is being made between the claims of the instant application 16/726,435 and related applications 16/726,346; 16/726,404; 16/726,388; 16/726,470; 16/726,501; 16/726,528; 16/726558; 16/726,598; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943 since significant differences are present between the claims of the instant application 16/726,435 and related applications 16/726,346; 16/726,404; 16/726,388; 16/726,470; 16/726,501; 16/726,528; 16/726558; 16/726,598; 16/726,619; 16/726,648; 16/726,670; 16/985,858 and 16/985,943.

Conclusion
Hubner et al. US 11,051,445 B2; Romans US 5,992,338; GB 1 253 688 and Garner et al. US 8,074,586 B2 all disclose particle delivery systems but have not been applied as art to avoid undue multiplicity of art rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



January 21, 2022